Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states in lines 20-21 “forming and a gate electrode layer on the gate dielectric”.
Examiner is not sure whether Applicant intends to form another element along with the gate electrode or intend to only form the gate electrode.
For purpose of examination, claim 20 will be treated as “forming a gate electrode layer on the gate dielectric”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 1-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Glass et al. (US 2017/0162447 A1).
Regarding independent claim 1: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising:
channel regions made of a first semiconductor material vertically arranged  ([0039]-[0040] and [0048]: 102a; [0058]: first layer on fin is 102a) directly above a bottom fin layer ([0048]: 310; [0067] and [0069]: layer 102a is directly above the bottom Fin, see p-type FinFET),
the bottom fin layer being made of a second semiconductor material ([0048]) protruding from a substrate ([0029]: fin made of second material of layer 100, silicon) made of the second semiconductor material ([0015], [0017] and [0067]), and being embedded in an isolation insulating layer ([0037]: 412) disposed on the substrate;
a gate dielectric layer ([0061]: 2468) fully wrapping around each of the channel regions (Fig. 24B, 102a); 
a bottommost one of the channel regions ([0039]-[0040], [0048]: 102a; [0058]  [0067] and [0069]: first layer 102a is the bottommost channel) is located above an upper surface of the isolation insulating layer ([0037]: 412, as shown in Fig. 8B), and

Peng does not expressly teach that 
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and 
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions) disposed over a bottom fin layer made of a second semiconductor material ([0012]: second semiconductor material 35 is a bottom fin layer); 
a gate dielectric layer ([0050]: 120) fully wrapping around each of the channel regions ([0050]: 110),
Fung discloses that the first semiconductor material 30 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0013]: this meets the claim limitation).
Furthermore, Fung discloses that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layers 35 are Si.sub.1-xGe.sub.x, where x is less than about 0.4, and the Ge content of second semiconductor layers 35 is smaller than that of the first semiconductor layers 30, this means less than 1, in the case x is set x=1).
Fung teaches at least an overlapping range.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng, a gate dielectric layer fully wrapping around each of the channel regions, and modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve device performance.
Moreover, Glass teaches (e.g., Figs. 4A-4B) a similar device comprising a substrate ([0030]-[0031]: 210); wherein substrate comprises                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0014] and [0019];  [0006] FIG. 4A illustrates an integrated circuit similar to the one illustrated in FIG. 3A, except that the transistors have nanowire configurations.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve carrier mobility in the device and thus improve device performance.
Furthermore, it would have been obvious because all the claimed elements (nanowire FinFET, source/drain and SiGe substrate and channel) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (varying the composition of silicon and germanium to impart a certain strain in the channel) with no change in their respective functions, and the combination would have yielded predictable results (strain in the channel for increased carrier mobility) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein: the GAA FET is a p-type FET, and
the third semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where x < w and 0.9 ≤ w ≤ 1.0   (Peng: [0040]: e.g., the first source/drain regions 930 are formed of SiGe or Ge doped with boron (B) to form a p-type FinFET device, and the second source/drain regions 932 
Regarding claim 3: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 2, on which this claim depends, 
wherein x=w (Fung: wherein x=w ([0013] and [0039], setting x =1 and w = 1).
Regarding claim 4: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 3, on which this claim depends,
 wherein the first and third semiconductor materials are Ge (Peng: [0040]: e.g., the first semiconductor and the third semiconductor for the source/drain regions 930 are Ge by setting w=1; this meets the claim requirement for source/drain 930 being Ge, germanium).
Regarding claim 5: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein: the GAA FET is a p-type FET, and the third semiconductor material is GeSn (Peng: [0070]).
Regarding claim 6: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein each of the channel regions is compressive strained caused by lattice mismatch between the first semiconductor material and the second semiconductor material (Peng: [0039]: compressive strained inherently the results of lattice mismatch between materials).
Regarding claim 7: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 6, on which this claim depends,

Regarding claim 8: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends. 
Peng does not expressly teach that the 
wherein: the GAA FET is an n-type FET, and 
the third semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    ,, where 0 ≤ z ≤ 0.3.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising a source/drain region made of a third semiconductor material ([0039]: 215),
wherein the GAA FET is an n-type FET, and the third semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , where 0 ≤ z ≤ 0.3 ([0039]: setting z= 0, the material becomes silicon (Si) as disclosed for source/drain, third semiconductor material 210/215, x can have the value of 1 and becomes silicon).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to make the third semiconductor material of Peng, a                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , material where 0 ≤ z ≤ 0.3, as taught by Fung, for its art recognized suitability as a material for a source/drain layer, and increase the compression of the channel layer, and thus improve the carrier mobility in the device.
Regarding claim 9: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 8, on which this claim depends, 

the first semiconductor material is Ge (Peng: [0040]: e.g., the first source/drain regions 930 are formed of SiGe or Ge doped) and the third semiconductor material is Si (Fung: [0039]).
Regarding claim 11: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends, 
(wherein: the GAA FET is an n-type FET, and the third semiconductor material is SiC (Peng: [0040]: e.g., source/drain regions 932 are formed of SiC or SiP doped with phosphorus (P) to form an n-type FinFET device).
Regarding claim 12: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein each of the channel regions is tensile strained caused by lattice mismatch between the first semiconductor material and the third semiconductor material (Peng as modified by Fung and Glass teaches the channel regions material, the first semiconductor material and the third semiconductor material are taught, and the same materials are expected to have the same properties; the resulting effect is inherent).
Note that: the same material composition is expected to have the same or similar properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding independent claim 13: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a semiconductor device including
a p-type gate-all-around field effect transistor (GAA FET) ([0028], [0039]-[0040] and [0048]: 310a) and 
an n-type GAA FET ([0028], [0039]-[0040] and [0048]: 310b) both disposed over a semiconductor substrate ([0029]: 100),
wherein: the p-type GAA FET includes:
first channel regions made of a first semiconductor material ([0039]-[0040] and [0048]: 102a, [0018]) vertically arranged directly above a first bottom fin layer ([0048]: 310), 
the first bottom fin layer made of a second semiconductor material ([0016]-[0017]) and continuously protruding from a substrate (Fig. 24A), made of the second semiconductor material ([0015] and [0067]: the first epitaxial layer 102a, which has a larger lattice constant than the SRB 2710), and being embedded in an isolation insulating layer ([0037]: 412) disposed on the substrate
a bottommost one of the channel regions ([0039]-[0040], [0048]: 102a; [0058]  [0067] and [0069]: first layer 102a is the bottommost channel) being located above an upper surface of the isolation insulating layer ([0037]: 412, as shown in Fig. 8B)
a gate dielectric layer ([0061]: 2468) fully wrapping around each of the channel regions (Fig. 24B, 102a), and 
a first source/drain region ([0039]-[0040]: 930) including a first epitaxial layer made of a third semiconductor material ([0040]: e.g., SiGe, Ge),
the n-type GAA FET includes:

a second gate dielectric layer ([0061]: 2468) wrapping around each of the second channel regions (102b); and
a second source/drain region ([0039]-[0040]: 932) including a second epitaxial layer made of a fourth semiconductor material ([0039]-[0040]), wherein:
the third semiconductor material is GeSn or                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where x < w and 0.9 ≤ w ≤ 1.0 ([0039]-[0041]: 930 made of Ge with w-1), and 
the fourth semiconductor material is SiC or                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , where 0 ≤ z ≤ 0.3 ([0039]-[0041]: 932 made of SiC).
Peng does not expressly teach that 
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and 
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions) disposed over a bottom fin layer made of a second semiconductor material ([0012]: second semiconductor material 35 is a bottom fin layer); 
a gate dielectric layer ([0050]: 120) wrapping around each of the channel regions ([0050]: 110).
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0013]: this meets the claim limitation).
Furthermore, Fung discloses that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layers 35 are Si.sub.1-xGe.sub.x, where x is less than about 0.4, and the Ge content of second semiconductor layers 35 is smaller than that of the first semiconductor layers 30, this means less than 1, in the case x is set x=1).
Fung teaches at least an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng, a gate dielectric layer fully wrapping around each of the channel regions, and modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve device performance.
Moreover, Glass teaches (e.g., Figs. 4A-4B) a similar device comprising a substrate ([0030]-[0031]: 210); wherein substrate comprises                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0014] and [0019];  [0006] FIG. 4A illustrates an integrated circuit similar 
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the composition range of Peng as modified by Fung and Glass, such that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve carrier mobility in the device and thus improve device performance.
Furthermore, it would have been obvious because all the claimed elements (nanowire FinFET, source/drain and SiGe substrate and channel) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (varying the composition of silicon and germanium to impart a certain strain in the channel) with no change in their respective functions, and the combination would have yielded predictable results (strain in the channel for increased carrier mobility) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 14: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 13, on which this claim depends, 
wherein the first semiconductor material is Ge (Peng: [0040]: e.g., the first semiconductor material is Ge by setting w=1 meets; this meets the claim requirement for source/drain 930 being Ge, germanium).
Regarding claim 15: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 14, on which this claim depends, 
wherein the third semiconductor material is Ge (Peng: [0040]: e.g., the third semiconductor for the source/drain regions 930 is Ge by setting w=1; this meets the claim requirement for source/drain 930 being Ge, germanium).
Regarding claim 17: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 13, on which this claim depends.
Peng as modified by Fung that the second source/drain region includes semiconductor wires made of                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    q
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    q
                                
                            
                        
                    , where q < x and 0.3 ≤ q ≤ 0.7 (Fung: [0013]: the second semiconductor layers 35 are Si.sub.1-xGe.sub.x, where x is less than about 0.4, and the Ge content of second semiconductor layers 35 is smaller than that of the first semiconductor layers 30, this means less than 1, in the case x is set x=1), and
the second epitaxial layer wraps around each of the semiconductor wires (Peng: Fig. 10; source/drain material 932 wraps around each of the semiconductor wires).
Regarding claim 18: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 13, on which this claim depends,
wherein the fourth semiconductor material (Peng: 932) is in contact with a gate dielectric layer (Peng: [0061]: 2468).
Regarding independent claim 20: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a method of manufacturing a semiconductor device, comprising:
forming a multi-layer structure of first semiconductor layers and second semiconductor layers alternately stacked in a vertical direction ([0021]: 102) over a substrate ([0017]: 100) made of the second semiconductor material ([0015], [0017] and [0067]);
patterning the multi-layer structure and a part of the substrate into a fin structure ([0027]-[0028]: 310) including first semiconductor layers and second semiconductor layers ([0027]-[0028]) alternately stacked over a bottom fin structure continuously protruding from the substrate ([0027]-[0028]);
the bottom fin structure being made of the second semiconductor material ([0015], [0017] and [0067]):
forming an isolation insulating layer ([0037]: 412, as shown in Fig. 8B) such that the bottom fin structure is embedded in the isolation insulating layer (412) and the fin structure is exposed from the isolation insulating layer ([0015], [0017]-[0019] and [0037]: fin made from substrate 100 material is exposed, does not overlap with the isolation insulating layer),
forming a sacrificial gate structure ([0033]-[0034]: 618/620) over the fin structure,
the sacrificial gate structure covering a first part of the fin structure and leaving a second part of the fin structure exposed ([0050]-[0052]), 
the first part of the fin structure including a channel region ([0047]-[0048]) and the second part of the fin structure including source/drain regions ([0043]);

removing the sacrificial gate structure ([0048]) to expose the channel region; 
removing the second semiconductor layers in the channel region thereby exposing the first semiconductor layers in the channel region (Figs. 15-19, [0048]-[0053]: at step Fig. 16 top portion of second semiconductor removed, then at step Fig. 19, process of removing the second semiconductor layers accomplished); and
forming a gate dielectric layer ([0061]: 2468) to fully wrap and a gate electrode layer ([0062]: 2470, as shown in Fig. 24B) around the first semiconductor layers in the channel regions (102a),
forming a gate electrode layer ([0062] FIGS. 24A and 24B further illustrate a gate electrode 2470 formed over the gate dielectric layer 2468).
Peng does not expressly teach that 
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and 
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions) disposed over a bottom fin layer made of a second semiconductor material ([0012]: second semiconductor material 35 is a bottom fin layer); 
Fung discloses that the first semiconductor material 30 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0013]: this meets the claim limitation).
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layers 35 are Si.sub.1-xGe.sub.x, where x is less than about 0.4, and the Ge content of second semiconductor layers 35 is smaller than that of the first semiconductor layer 30, this means less than 1, in the case x is set x=1).
Fung teaches at least an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve device performance.
Moreover, Glass teaches (e.g., Figs. 4A-4B) a similar device comprising a substrate ([0030]-[0031]: 210); wherein substrate comprises                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0014] and [0019];  [0006] FIG. 4A illustrates an integrated circuit similar to the one illustrated in FIG. 3A, except that the transistors have nanowire configurations.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the composition range of Peng as modified by Fung and Glass, such that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve carrier mobility in the device and thus improve device performance.
Furthermore, it would have been obvious because all the claimed elements (nanowire FinFET, source/drain and SiGe substrate and channel) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (varying the composition of silicon and germanium to impart a certain strain in the channel) with no change in their respective functions, and the combination would have yielded predictable results (strain in the channel for increased carrier mobility) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Glass et al. (US 2017/0162447 A1) as applied above and further in view of Yang et al. (US 2017/0047402 A1).
Regarding claim 10: Peng and Fung teach that claim limitation of the semiconductor device of claim 8, on which this claim depends, 
Peng as modified by Fung does not expressly teach that the silicon-germanium oxide is disposed between the third semiconductor material and the gate dielectric layer.
However, Yang teaches (e.g., Figs. 1A-1B) a similar device comprising a third semiconductor material of a source/drain layer ([0053]-[0055] and [0057]: 140/142) and a gate dielectric layer ([0051]: 132), 
wherein the silicon-germanium oxide ([0062]: 170) is disposed between the third semiconductor material ([0053]-[0055] and [0057]: 140/142) and the gate dielectric layer ([0051]: 132).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung, the silicon-germanium oxide disposed between the third semiconductor material and the gate dielectric layer, as taught by Yang, so as to protect the channel layer extending to the source/drain layers and at the same time add additional stress to improve the carrier mobility of the nanowire transistor.
Regarding claim 19: Peng and Fung teach that claim limitation of the semiconductor device of claim 13, on which this claim depends.

However, Yang teaches (e.g., Figs. 1A-1B) a similar device comprising a third semiconductor material of a source/drain layer ([0053]-[0055] and [0057]: 140/142) and a gate dielectric layer ([0051]: 132), 
wherein the silicon-germanium oxide ([0062]: 170) is disposed between the third semiconductor material ([0053]-[0055] and [0057]: 140/142) and the gate dielectric layer ([0051]: 132).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung, the silicon-germanium oxide disposed between the third semiconductor material and the gate dielectric layer, as taught by Yang, so as to protect the channel layer extending to the source/drain layers and at the same time add additional stress to improve the carrier mobility of the nanowire transistor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) Glass et al. (US 2017/0162447 A1) as applied above and further in view of Cheng et al. (US 2016/0027929 A1).
Regarding claim 16: Peng and Fung teach that claim limitation of the semiconductor device of claim 14, on which this claim depends.
Peng as modified by Fung does not expressly teach that 

Cheng teaches (e.g., Figs. 1A-1B) a semiconductor device comprising an n-type source/drain including a fourth semiconductor material ([0042]-[0043]),
wherein the fourth semiconductor material is Si ([0042]-[0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the source/drain of Peng as modified by Fung, the fourth semiconductor material being a silicon (Si) material, as taught by Cheng, for its recognized suitability as a source/drain material, so as to impart a more controlled strain to the channel layer and thus, tune the carrier mobility of the device during operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record in view of the currently included amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826